Citation Nr: 0836028	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic lumbar spine 
disability, claimed as a lower back disc disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

FINDING OF FACT

Service treatment records show diagnoses of lumbar spine pain 
and lumbar spine strain, however, the preponderance of the 
evidence is against a finding that the current lumbar spine 
disability is related to active military service.


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred in or 
aggravated by military service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VCAA duty to notify was satisfied prior to the 
initial AOJ decision by way of an August 2004 letter that 
fully addressed all notice elements.  That letter informed 
the veteran of what evidence was required to substantiate the 
service connection claim, and the veteran's and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and the veteran's 
contentions.  The veteran was afforded a VA medical 
examination in conjunction with this claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, according 
to a "VCAA Notice Response" forms dated in March 2006 and 
May 2006, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
He requested that his claim be decided as soon as possible.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110  (West 2002 & Supp. 
2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. 3.307, 3.309 (2007).

III.  Analysis

The veteran is seeking service connection for a lumbar spine 
disability.  On review, however, the Board finds that service 
connection for a lumbar spine disability is not warranted. 

The medical evidence of record confirms a current lumbar 
spine disability.  In this regard, the veteran is currently 
diagnosed with osteoarthritis and degenerative disc disease 
of the lumbar spine.  (See November 2004 VA examination 
report).  

Service treatment records show that between December 1970 and 
January 1971, the veteran was seen on four occasions for 
"mild" low back pain.  Thereafter, in January 1971, the 
veteran was referred to the orthopedic department on account 
of his low back pain complaints.  On consultation, deep 
tendon reflexes were equal bilaterally; x-rays of the spine 
were within normal limits, and there was no evidence of 
tenderness along the spine.  The veteran was diagnosed with a 
low back strain and was placed on "limited duty" for three 
days.  In July 1971, the veteran was seen again for low back 
pain.  The record contains no further in-service complaints 
or treatment pertinent to the back.  Separation examination 
report dated in August 1971 is negative for a lumbar spine 
disability, and the veteran's spine was regarded as normal.    

After service, low back complaints were not shown until 2002, 
at which time the veteran was diagnosed with low back pain.  
No chronic lumbar spine disability was diagnosed at that 
time.  See September 2002 VA progress note.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  
Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).

The first indication of a chronic lumbar spine disability is 
a November 2004 VA examination report, which, in pertinent 
part, reflects diagnoses of a herniated disc at L4/L5 with 
disc protrusion at L3/L4; and mild osteoarthritis of the 
lumbar spine.  As arthritis of the lumbar spine was not shown 
within the first post-service year, arthritis may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2007).

The veteran asserts that he has experienced back symptoms 
since his discharge from service.  However, despite such 
assertion, the Board finds that the veteran's claim of 
continuity of back symptomatology is less probative than the 
approximate thirty-one year absence of documented back 
treatment or documented report of continued back symptoms.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Board notes that the veteran filed a claim for 
VA compensation for a right arm disability in 1972, shortly 
after discharge, but did not refer to any low back problems.  
Given the foregoing, the Board finds that the veteran's 
statements, while competent, are not sufficient to establish 
continuity of disability.

There is also no competent evidence relating the veteran's 
current lumbar spine disability to his period of military 
service.  In fact, after examining the veteran and reviewing 
his claims folder, a November 2004 VA examiner concluded that 
the veteran's current lumbar spine disability is not related 
to his military service.  The examiner emphasized the thirty-
one year gap between the veteran's in-service low back 
complaint in 1971, and his first post-service complaint in 
2002.  The examiner concluded that the veteran's current back 
disability is a new condition, especially given the large 
herniated disc that is presently shown.  The examiner 
explained that a person would not be able to walk around for 
thirty-one years with a large herniated disc, such as the 
veteran's.  The examiner stated that one would not be able to 
bear the pain and continue to work as a train driver or any 
similar occupation.  The record does not contain a competent 
medical opinion favorable to the veteran's claim.  

In analyzing the claim, the Board acknowledges that the 
veteran is competent to describe his back symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, the veteran is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disability 
(i.e. that the current lumbar spine disability is related to 
service) because he has not been shown to have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In sum, the preponderance of the evidence is against the 
veteran's service connection claim for a lumbar spine 
disability.  The competent medical evidence shows that the 
veteran was diagnosed with low back pain and strain during 
service, but low back complaints are not objectively shown 
until 2002, and a chronic lumbar spine disability is not 
shown until 2004, decades following service.  And as noted, 
the November 2004 VA examiner did not relate the veteran's 
current lumbar spine disability to service.  As such, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


